Citation Nr: 1710684	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from August 1984 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The September 2011 rating decision addressed four claims: (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to service connection for tinnitus; (3) entitlement to service connection for headaches; and (4) entitlement to service connection for vertigo.  The RO denied all four claims and the Veteran perfected an appeal for all four claims and requested a hearing.  

After certification, the case was remanded by the Board in September 2014 to schedule a hearing.  After several unsuccessful attempts to conduct a hearing, the case was returned to the Board.  An April 2015 Board decision then denied service connection for bilateral hearing loss, granted service connection for tinnitus, and remanded the case to the RO in order to conduct examinations to determine if the Veteran was entitled to service connection for vertigo and headaches as secondary to service-connected tinnitus.  The Veteran did not appeal the denial of service connection for bilateral hearing loss and the claim for service connection for tinnitus has been granted in full.  Thus, the issues of service connection for bilateral hearing loss, and service connection for tinnitus, are not in appellate status and not before the Board.

The Veteran was scheduled for separate VA examinations for headaches and vertigo.  The Veteran attended the headache examination whereupon the VA examiner opined that the Veteran had a current disability manifested by headaches, and that such disability was related to the Veteran's service-connected tinnitus.  The RO subsequently fully granted service connection for the Veteran's headache condition as secondary to service connected tinnitus.  Therefore, that issue is not in appellate status and not before the Board.  The Veteran, however, did not attend the examination for vertigo, and the RO subsequently denied service connection on that issue and furnished a Supplemental Statement of the Case.

The Board notes that while the April 2015 Board decision remanded this case for a VA examination to determine whether the Veteran's claimed vertigo was due to or aggravated by service-connected tinnitus, the September 2015 decision did not address the issue, one way or another, of whether the Veteran was entitled to direct service connection for vertigo.   

Due to the abovementioned procedural events, entitlement to service connection for a disability characterized by vertigo, to include as secondary to service-connected tinnitus, is the only issue currently before the Board.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for vertigo.

2.  The evidence of record does not show that vertigo had its onset in service, or that such disability is related to service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for vertigo on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that the Veteran had previously requested a video hearing.  In its September 2014 decision, the Board noted that while the Veteran had failed to attend his hearing, he had later updated his address information in the Veterans Appeals Control and Locator System, and thus, the Board remanded to reschedule a hearing on this basis.  

The United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that the burden was upon VA to demonstrate that notice was sent to the Veteran's last address of record and that the Veteran lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, Vet. App.  262, 265 (1993). Of note, albeit in dicta, the Court stated that in the normal course of events it was the burden of the Veteran to keep VA apprised of his whereabouts, and that if he did not do so there was no burden on VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court stated "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate the Veteran at the alternate known address before finding abandonment of a previously adjudicated benefit."  Id.  The Court also has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The record reflects multiple attempts to contact the Veteran, to include attempted contacts to multiple plausible addresses and phone numbers in order to schedule a hearing.  The Veteran nevertheless failed to attend his hearing.  The Veteran himself scheduled the May 2016 examination, and failed to appear for the examination.  Therefore, with respect to the Veteran's claim, and as discussed further below with respect to examinations, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a). Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

III. Analysis

The Board again notes that this case was remanded in April 2015 in order to conduct an examination to determine whether the Veteran's claimed vertigo was due to or aggravated by the Veteran's service-connected tinnitus.  A June 2016 electronic record reflects that the Veteran was scheduled for a March 2016 examination but he had cancelled the appointment and rescheduled for May 2016.  The Veteran then failed to report to the May 2016 appointment.  Prior to the April 2015 Board remand, the Veteran failed to report to multiple examinations scheduled in March 2013.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 38 C.F.R. §  3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a). 
 38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Board concludes that the Veteran was properly notified of the scheduled examination.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Administrative records on file indicate that proper notice was provided.  Indeed, the record reflects the Veteran rescheduled the March 2016 appointment on his own initiative but nevertheless failed to report.  Moreover, the Veteran was informed in the October 2016 SSOC that he did not report, and has not indicated a willingness to do so or submitted a statement of good cause for the failure to report.  As such, the claim before the Board shall be based on the evidence currently of record.

The evidence of record does not show that vertigo had its onset in service, or that such disability is related to service or a service-connected disability.  

Service Treatment Records (STRs) are negative for mention of vertigo.  However, STRs do show a December 1983 enlistment examination that notes a history of dizziness and fainting spells prior to active service.  An April 1985 record within the Veterans STR also reflects that the Veteran was sent to a medical board and subsequently discharged by reason of vasovagal syncope that existed prior to enlistment and was not aggravated by service.  The medical board specifically noted that the Veteran reported a four year history of "fainting spells" which began when he was 15 years old and reportedly occurred when he heard a sound of a certain decibel or experienced a rapid change in temperature.  The medical board report also noted the Veteran reported lightheadedness and tinnitus associated with these episodes but the medical board did not opine as to the presence of vertigo.

A May 2011 VA examination reflected an examiner's opinion that the Veteran did not have true vasovagal syncope, and his condition was better characterized as "near syncope."  A June 2011 VA examination record reflects a diagnosis of vasovagal syncope that was exaggerated by active duty.  The RO denied a separate claim for fainting spells in a June 2011 rating decision by assigning more probative weight to the May 2011 opinion due to insufficient rationale in the June 2011 opinion.  The May and June 2011 examinations do not address whether a disability characterized by vertigo was related to these fainting symptoms, or for that matter, tinnitus, and the Board is not in the position to draw such medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the Veteran's contentions that his vertigo was aggravated during service.  While he is competent to diagnose readily observable symptoms, the Veteran is not competent to provide opinions or statements regarding the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds there is insufficient evidence of record to indicate it is at least as likely as not that the Veteran suffers from a disability manifested by vertigo that was either incurred in service, aggravated by service, or related to another service-connected disability.  The Board again notes that VA has executed all duties to notify and assist as required, and thus, the claim must be denied.


ORDER

Entitlement to service connection for a disability manifested by vertigo, to include as secondary to service-connected tinnitus, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


